Citation Nr: 0911042	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1981 to 
February 1982 and from July 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for PTSD 
and depression and denied entitlement to nonservice-connected 
disability pension.  

The Board notes that, in a June 2008 supplemental statement 
of the case (SSOC), the RO noted that the Veteran was in 
receipt of benefits from the Social Security Administration, 
which were granted because of multiple disabilities, and that 
this entitlement was sufficient to show permanent and total 
disability.  In this regard, the Board notes that permanent 
and total disability for pension purposes may be established 
if such person is disabled as determined by the Commissioner 
of Social Security.  38 U.S.C.A. § 1502(a)(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.3 (2008).  Therefore, it appears 
that the Veteran's claim for entitlement to nonservice 
connected pension has been granted by the RO, and is no 
longer on appeal.  In the June 2008 SSOC, the RO went on to 
discuss income thresholds with regard to receipt of pension.  
As the issue of whether the Veteran's countable annual income 
is excessive for the receipt of nonservice-connected pension 
has not been developed for appellate review, the issue 
involving income thresholds is referred to the RO for 
appropriate action.

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.


FINDING OF FACT

There is credible evidence corroborating the Veteran's in-
service sexual assault, supporting a current diagnosis of 
PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, an 
acquired psychiatric disorder, to include PTSD and depression 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Analysis

At her hearing, the Veteran testified that she has PTSD as a 
result of an in-service sexual assault.  She indicated that 
the assault occurred during her first period of active duty, 
from July 1987 to May 1992.  She asserted that she was 
sexually assaulted in early December 1987, and that she broke 
down from the stress and was hospitalized about a week later.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Specifically, 
to establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  38 
C.F.R. § 3.304(f).

With respect to providing credible supporting evidence that 
the claimed in-service stressor occurred, because sexual 
assault is an extremely personal and sensitive issue, many 
incidents are not officially reported, which creates a proof 
problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to 
be an absence of service records documenting the events the 
Veteran has alleged. The victims of such trauma may not 
necessarily report the full circumstances of the trauma for 
many years after the trauma.  Thus, when a PTSD claim is 
based on in-service personal (or sexual) assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. 
App. 272, 277 (1999).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f).

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. 
§ 3.304(f)(3) are applicable.  See, e.g., Bradford v. 
Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his 
sergeant kicked him down a set of stairs). Moreover, VA 
itself has defined personal assault very broadly to include 
an event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

The Veteran's service treatment records confirm that she was 
hospitalized for increasing anxiety and agitation from 
December 1987 to early February 1988, after five months of 
active duty.  She reported a strained and abusive 
relationship with her boyfriend.  The records show that, 
while she reported that she had psychiatric treatment prior 
to her entry into the service which included a diagnosis of 
bipolar disorder, there is no evidence of this in the record 
and, in fact, the examiner who treated her during her 
hospital stay indicated that she did not have any evidence of 
a major affective illness, either manic or depressive.  She 
was diagnosed with adjustment disorder with mixed emotional 
features which was resolving and a personality disorder, not 
otherwise specified.  

The Social Security Administration (SSA) found that the 
Veteran had been disabled since March 2004, in part due to 
PTSD and depression.  The records contains private medical 
records which reflect that the Veteran has had ongoing 
treatment for PTSD and depression since March 2004.  These 
records reflect that she reported that domestic abuse and a 
sexual assault occurred in 1987.  

A December 2008 letter from her private counselor shows that 
he had been treating her for symptoms consistent with PTSD 
since October 2007.  He indicated that, in 1987, the Veteran 
was raped by another soldier and that she was physically 
assaulted and sodomized.  Shortly after the rape, she 
required psychiatric hospitalization.  The examiner noted 
that, during her hospitalization, she was in shock and did 
not disclose the rape.  She also feared retaliation from the 
perpetrator for turning him in.  The examiner indicated that, 
in addition, the strain of serving in the Persian Gulf War 
contributed to her PTSD becoming more severe, and that she 
had a friend, whom she served with, who committed suicide in 
1999.  The examiner noted that, since returning to the United 
States after her tour in the Persian Gulf War, the Veteran 
had been plagued with symptoms of PTSD, anxiety and 
depression.  The Veteran deeply feared for her life while she 
was sexually assaulted and that her PTSD symptoms were a 
direct result of trauma she experienced while in the 
military.  Finally, the private examiner noted that these 
symptoms were not present prior to being in the military.  He 
diagnosed her with PTSD and dysthymic disorder, secondary to 
PTSD, and opined that it is a result of stress she suffered 
during service, primarily due to the in-service sexual 
assault.   

The Veteran has also submitted lay statements which 
corroborate her contentions with regard to the sexual 
assault.  An October 2008 letter from a woman who was 
stationed with the Veteran at Travis Air Force Base, who is a 
Registered Nurse, reflected that she knew the Veteran very 
well.  She indicated that she received a phone call in 
December 1987 from the Veteran during a very stressful time 
in her life, that she could not bring herself to go to work 
that day and that she was very upset about a particular man 
who she had been having problems with.  In the letter, the 
Veteran's friend reflected that she thought that the Veteran 
was depressed and could not sleep.  After the phone call, she 
called the Veteran's supervisor, who went to check on her and 
brought her to the hospital.  As noted above, the Veteran was 
hospitalized from December 1987 through February 1988.  The 
Veteran's friend also noted that, many years later, the 
Veteran confided that she had an extremely abusive 
relationship with her boyfriend in the service, and that he 
had abused her sexually and raped her, especially near the 
end of the relationship.  

In addition, the Veteran submitted a November 2008 letter 
from her sister in which she stated that, in the spring of 
1988, the Veteran had told her that she had been abused by 
her estranged fiance in the service.  She asserted that the 
Veteran told her that her estranged fiance had locked her in 
his barracks room and harassed, raped and sodomized her.  The 
Veteran's sister noted that the Veteran told her she was so 
traumatized by the disturbing experience that she felt in 
shock and found it difficult to talk about it much.  

As noted above, in order to warrant entitlement to service 
connection for PTSD, based on a sexual assault, there must be 
a current diagnosis of PTSD, medical evidence establishing a 
link between her current symptoms and the in-service sexual 
assault and independent evidence sufficient to support her 
contentions regarding the in-service sexual assault.  38 
C.F.R. § 3.304(f)(3); Patton, supra.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Resolving all doubt in favor of the Veteran, the Board finds 
that the evidence of record meets all the elements for 
service connection for PTSD and depression, based on her in-
service sexual assault.  The record contains competent 
medical evidence that the Veteran has current diagnoses of 
PTSD and depression.  She has been in receipt of treatment 
for PTSD and depression for several years.  The SSA has 
included the disabilities in its assessment of her total 
disability picture.  Finally, the December 2008 private 
examiner has confirmed the diagnoses.  In addition, this 
examiner provided a link between her current PTSD symptoms 
and her in-service sexual assault.  In terms of her in-
service stressor, the Board finds that the independent 
evidence she has submitted is sufficient to imply her 
exposure to the sexual assault.  The Veteran has reported 
consistent details of the assault, including the fact that 
she needed to be hospitalized in service.  Her service 
treatment records and independent lay statements corroborate 
her contentions.  As such, all three elements have been met 
to warrant service connection for PTSD and depression based 
upon sexual assault.  38 C.F.R. § 3.304(f)(3); Patton, supra.

The Board notes that the Veteran has also claimed entitlement 
to service connection for depression.  Since she has been 
treated for depression in conjunction with her PTSD, the 
Board finds that service connection for an acquired 
psychiatric disorder, to include PTSD and depression, is 
appropriate. 




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


